Citation Nr: 0734607	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.

On August 17, 2007, the appellant filed a Motion to Advance 
on the Docket; this motion was granted on October 9, 2007.


FINDINGS OF FACT

1.  Post-traumatic stress disorder has not been related to 
the veteran's active military service.

2.  On VA audiological examination in November 2004, the 
average pure tone decibel (dB) loss was 68 in both ears, and 
speech discrimination scores were 80 in the right ear and 60 
in the left ear.

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.304(f) (2007).

2.  The criteria for an increased evaluation for the 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code (DC) 6100 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November and December 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, as well as 
information concerning entitlement to an increased 
evaluation, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 2005 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 




Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for an 
increased evaluation is being denied, such matters, as they 
pertain to this issue, are moot.  The claim for service 
connection for PTSD is being granted herein, and any 
deficiencies in the Dingess notice concerning this issue will 
be addressed by the RO.  Therefore, there is no prejudice to 
the veteran in proceeding to the merits of this issue.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

B.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Under VA's Schedule for Rating Disabilities, evaluations for 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100-6110 
(2006).  To evaluate the degree of disability from the 
service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Service connection for PTSD

The veteran has claimed that he suffers from PTSD as a direct 
result of his World War II service.  He avers that three 
separate incidents were primarily responsible for the 
development of this disorder.  The first concerned a time in 
Italy when his unit had received a message that the Luftwaffe 
was planning a raid to wipe them out; they were almost 
defenseless and he was scared that his "number was up."  
The second incident occurred when his best friend had taken 
his place on a mission and was killed when the plane was shot 
down near Pisa.  He said that he felt shock, horror, and 
guilt over this.  The third occurred on a trip to Milan, 
where he saw the hung and mutilated bodies of Mussolini, 
Clara Petacci, and 15 other Fascists.  This had horrified 
him.  

The veteran's DD Form 214 shows that his military 
occupational specialty was radio operator/mechanic.  His 
awards and decorations included the American, European, 
African, and Middle Eastern Theater medals; a Good Conduct 
Medal; a Distinguished Unit Badge; and a Victory Medal.  The 
DD Form 214 also notes air combat over the Balkans.

A December 1992 personal narrative provided by the veteran 
notes that his duties as part of an air crew included 
delivering paratroopers to drop sites, and towing gliders.  
On one mission to provide supplies to Romanian partisans, the 
plane had taken fire from a German mobile anti-aircraft unit, 
and an explosion was felt, although later inspection showed 
no damage to the aircraft.

In October 2004, the veteran's psychiatrist provided a 
statement, in which it was commented that "[i]t is my 
opinion that he is suffering from dementia of the Alzheimer's 
type and post-traumatic stress disorder from his experience 
in World War II as a combat aviator."  That same month, his 
personal physician noted that the psychiatrist had found that 
the veteran had PTSD related to his service.

A September 29, 2004, VA outpatient treatment record notes 
the veteran's denial of any change in his mood or affect.  He 
reported no previous history of any psychiatric illness.  His 
daughter had died in November 2003 and his mental status had 
declined after that.  He had a provisional diagnosis of 
Alzheimer's disease, as well as auditory hallucinations.  He 
also noted that he some nightmares, but indicated that he 
could not remember their content.  He said he used to write 
about his wartime experiences.  His wife referred to a long 
history of depression.  He had delusions that his wife was 
being unfaithful.  She said that his depression had been 
present for a long time but that he had only sought treatment 
in the last few years.  There had been some signs of 
forgetfulness even before the death of his daughter; he had 
also experienced episodes of agitation.  

The veteran was afforded a VA examination in November 2004.  
The examiner noted that the claims folder had been reviewed 
prior to the examination.  It was stated that "[t]here, in 
summary, is excellent documentation that this man has far 
advanced dementia of the Alzheimer's type and in no way does 
he meet the criteria for a posttraumatic stress disorder."  
A private hospital report from July to August 2004 had 
included test results that had confirmed the diagnosis of 
Alzheimer's disease.  His wife said that they had been 
married for 60 years and that after service he had worked for 
some 30 years as a chemist for a mining company, where he had 
performed extraordinarily well.  The examiner commented that 
it was significant that during that entire time he had never 
exhibited any symptoms of PTSD.  His wife said, and the 
veteran confirmed, that his memory had started to slip about 
the 


year before the examination.  His wife commented that she had 
noted signs of depression about four years before.  The 
mental status examination found that he was oriented only to 
person, and his memory was very deficient.  He could recall 
his Social Security number forward, but not backwards.  He 
spoke in a very low voice, only saying a few words.  His 
affect was completely restricted and his mood was euthymic.  
He was delusional, so the examiner concluded that he clearly 
had a thought disorder.  During most of the interview, he sat 
quietly in the chair.  The Axis I diagnosis was dementia of 
Alzheimer's type.

In January 2007, the veteran's psychiatrist submitted a 
letter in which it was stated that "[i]n my professional 
opinion [the veteran] suffers from Post-Traumatic Stress 
Disorder, Major Depressive Disorder, recurrent, severe, and 
Dementia, Alzheimer's Type late onset."  It was noted that 
the veteran's PTSD had stemmed from trauma related to his 
military service during World War II.  This trauma had been 
reawakened by the death of his adult daughter in November 
2003.  Within days of her death, he had begun to have 
specific auditory hallucinations; they were recurrent and 
menacing.  Prior to this, he would avoid talking about his 
military experiences, unless pressed.  After her death, he 
had started to talk openly and vividly about his war-related 
experiences; he had also become more depressed and tearful.  
He would also have flashbacks; on one occasion he had been 
found crawling through the shrubbery, saying that he was 
trying to escape from the Nazis who were hunting him down to 
kill him.  The psychiatrist stated:

In summary, it appears that [the veteran] has 
suffered from PTSD for many decades after the 
traumatic experiences of WWII, which may have been 
further cemented, psychologically, by the death of 
his first daughter after he returned home from the 
war.  The PTSD symptoms lay dormant all of this 
time and were elucidated by the traumatic impact 
related to the death of another daughter 3 years 
ago.  It should be noted that due to dementia, 
normal inhibitions to talking about the war may no 
longer be in place, and in this way, his PTSD 
related trauma is more readily apparent.



After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has not been 
established.  The evidence of record clearly shows that the 
veteran engaged in combat with the enemy during World War II; 
therefore, there is no further need to corroborate his 
combat-related stressors.  The question remains whether he 
has PTSD that has been related to his traumatic war 
experiences.  In this case, the Board finds that such a 
diagnosis has not been made.   The Board notes the private 
psychiatrist's opinion that the veteran suffers from PTSD 
which is directly related to his wartime experiences.  
However, unlike the VA examination, there is indication that 
this psychiatrist had reviewed the veteran's entire claims 
folder prior to rendering this opinion.  As a consequence, 
the diagnosis provided is of limited evidentiary value, and 
cannot be afforded as much probative weight as the VA 
examination, which was based on a thorough review of the 
veteran's claims folder.  Following this extensive review, 
the VA examiner determined that a diagnosis of PTSD could not 
be made.  Rather, it was found that the veteran was suffering 
from dementia of the Alzheimer's type, with no history of any 
PTSD symptomatology.  Since this examination is being 
afforded greater probative weight, see Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), it cannot be found that 
there is sufficient evidence of a current diagnosis of PTSD.  
As such, service connection cannot be awarded.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.

B.  Increased evaluation, bilateral hearing loss

The relevant evidence of record includes a VA outpatient 
treatment record from September 29, 2004, that included the 
veteran's denial of any changes in his hearing.  He had been 
issued bilateral hearing aids.

VA afforded the veteran an examination in November 2004.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
75
70
75
LEFT
45
50
75
70
75

He had an average decibel loss of 68 in both ears.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 60 in the left ear, based on the W-22 
Word List (the CNC Maryland list had confused the veteran).

According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in the right ear is a Level 
IV and a Level VII in the left ear.  Table VII of 38 C.F.R. 
§ 4.85 indicates that these levels of hearing impairment 
warrant the assignment of a 20 percent disability evaluation.




The veteran's representative has argued that the audiological 
evaluation conducted in November 2004 was inadequate, in 
part, because it had not taken into account the full effect 
of the veteran's disability upon his ordinary activities, 
including the effect of the disability on engaging in 
employment.  See Otero-Castro v. Principi, 16 Vet. App. 375, 
381-82 (2002) (citing 38 C.F.R. § 4.10); Voerth v. West, 13 
Vet. App. 117, 122-23 (1999).  It was also argued that 
audiometric testing conducted in a sound-controlled room does 
not equate to testing, or evaluating, the effects of the 
veteran's bilateral hearing loss on his ability "to function 
under the ordinary conditions of daily life" and upon his 
ordinary activity.  See 38 C.F.R. § 4.10. 

The Court of Appeals for Veterans Claims recently held that 
VA's policy of conducting all audiometry testing of hearing 
loss claimants in a sound-controlled room is valid.  The 
Court found that there was no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  Moreover, there was no 
evidence of the existence of any alternative testing method 
available.  It was also found that an audiologist must 
provide a description of the functional effects caused by the 
hearing loss disability. 

In the instant case, the veteran has not provided any 
information concerning the affect of his hearing loss on his 
daily activities.  Rather, the objective evidence of record 
indicates that the veteran's activities are markedly affected 
by his non-service-connected Alzheimer's disease.  The Court 
indicated that an audiologist is not required to read an 
appellant's mind or to offer an opinion based on information 
not provided by an appellant.  See Martinak v. Nicholson, No. 
05-1195 (U.S. Vet. App. Aug. 23, 2007).

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his bilateral hearing loss 
disability.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently evaluated as 20 percent 
disabling, is denied.


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


